Citation Nr: 0428480	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  00-23 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for 
degenerative arthritis of the left ankle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to October 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Oakland, California.

The Board notes that the veteran asserted in November 2002 
that he may have conditions in his lower back and knees that 
may be secondarily related to his service connected left 
ankle.  However, the veteran has also stated that he does not 
want these considered until his appeal regarding his left 
ankle is finished.  Accordingly, this issues are not ripe for 
adjudication. 


FINDINGS OF FACT

1.  The veteran underwent a left triple arthrodesis on 
February 12, 2003.

2.  The veteran's service connected degenerative arthritis of 
the left ankle is manifested by pain, stiffness, and 
virtually non-existent ankle motion.


CONCLUSION OF LAW

The criteria for a 30 percent disability rating for 
degenerative arthritis of the left ankle have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed April 2000 rating decision, an August 
2000 statement of the case (SOC), and a supplemental 
statements of the case (SSOC) dated in May 2002 and March 
2004 that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a October 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with her claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  The 
veteran was told that he must submit evidence showing that 
his service-connected disability warranted a higher rating.

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
personnel records, VA outpatient treatment and examination 
reports, and any federal government agency records that were 
identified.  He was also told to complete VA Form 21-4142, 
Authorization for Release of Information, if he wanted VA to 
obtain any additional private medical records in support of 
her claims.  The veteran was further informed that he could 
submit any additional information or evidence to VA, 
preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOCs and notice letter dated in October 2001 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in December 1999.  
Thereafter, the RO issued a rating decision in April 2000.  
In October 2001, the RO provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit pertinent evidence pertaining to 
his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in October 2001 was not 
given prior to the first AOJ adjudication of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in May 2002 and again in March 
2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, VA examination reports, surgical reports 
and a hearing transcript.  The veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and there are no additional records to obtain.  
Additionally, VA has also scheduled the veteran for VA 
examinations.  Moreover, as noted above, the veteran has been 
informed of the type of evidence necessary to substantiate 
his claim, as well as the respective responsibilities of 
himself and VA as it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

Laws/Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.                 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2003).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision raised them.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).

Factual Background

The veteran was granted service connection for residuals 
fracture, left ankle by means of February 1963 rating 
decisions.  His disability was characterized as 
noncompensable.  The veteran did not submit a notice of 
disagreement with this decision.  The veteran presented a 
claim for an increased rating for his service-connected 
disability in December 1999.  An April 2000 rating decision 
increased his disability rating, for residuals of a fracture 
to the left ankle, to 10 percent disabling.  The veteran 
presented a notice of disagreement with this rating decision.  
The RO revisited the matter and a July 2000 rating action 
increased the veteran's disability evaluation to 20 percent 
disabling, effective December 28, 1999.  The 20 percent 
rating assigned for marked limitation of motion of ankle 
represented the maximum evaluation under 38 C.F.R. § 4.71, 
Code 5271.  The veteran presented an August 2000 notice of 
disagreement with the July 2000 rating decision stating that 
he believed his condition warranted an extra-scheduler 
rating.  Additionally, in his October 2000 VA Form 9 the 
veteran asserted that VA had decided his case incorrectly 
because they failed to give adequate consideration to the 
fact that he is in constant pain and is rapidly approaching 
the point where he would not be able to walk without 
crutches.  The Board notes that the veteran underwent an 
arthrodesis in February 2003.  The veteran was awarded a 
temporary 100 percent evaluation, effective February 12, 
2003, based on surgical or other treatment necessitating 
convalescence.  An evaluation of 20 percent was reinstated 
from May 1, 2003.

Evidence

The veteran has submitted private treatment records from San 
Luis Diagnostic Center.  November 1999 x-ray studies revealed 
evidence of ankle mortise with possible osteophytes. The 
examiner's impression was degenerative changes in the medial 
compartment, evidence of old trauma to the fibula.  In 
December 1999, the veteran complained of soreness and 
stiffness in the ankle; he was experiencing acute pain such 
that when he put weight on his foot it "almost makes him 
fall."  There was limitation of dorsiflexion of the left 
ankle and pain at inversion and eversion.  In a January 2000 
x-ray report findings were evidence of old trauma with an old 
fracture of the fibula.  The fibular compartment was 
predominantly healed, however, there was some evidence of 
degenerative changes in the anterior compartment.  The 
examiner's impression was evidence for old trauma of both the 
medial and lateral malleolus.  Degenerative changes with 
osteophytic spurring were seen in both the medial compartment 
posteriorly and in the lateral compartment anteriorly.  There 
were also some degenerative changes seen in the medial talar 
dome between the tibia and talus. 

Private treatment records from Dr. Mann reveal increasing 
limitation of range of motion in the left ankle.  In February 
2000, findings were that the subtalar joint motion on the 
left side was diminished by about 50 percent and that the 
transverse tarsal joint was also diminished.  The 
neurovascular status of the foot was satisfactory.  X-rays 
studies demonstrated some evidence of arthrosis of the ankle 
joint.  March 2000 statement attesting that upon review of 
the veteran's CT scan it demonstrated that he was 
experiencing advanced arthrosis of the middle facet of the 
subtalar joint.  The veteran was also demonstrating changes 
within the ankle joint and might even have a loose fragment 
in the ankle joint along both the medial and lateral aspects 
of the joint.

The veteran underwent a Bone Scan of the ankles and feet in 
February 2000.  There was no evidence of abnormal nuclide 
deposition in either ankle.  There was prominent abnormal 
nuclide deposition in the left talar- navicular joint- at the 
site of marked talar navicular joint space narrowing with 
ventral osteophytic degenerative changes.  There was also 
prominent abnormal nuclide deposition anteriorly at the first 
tarsal-metatarsal joint- at the site of the joint space 
narrowing with osteophytic degenerative change.  There was a 
minimal abnormal nuclide deposition at the first metatarsal 
joint- at the site of the joint space narrowing with a single 
osteophyte.  

The veteran was scheduled for an April 2000 VA examination.  
Subjective complaints included chronic pain, which is 
worsening; inability to walk on occasions; and that his 
motion is severely limited.  The veteran stated that he used 
a left ankle brace continually and that his symptoms were 
constant.  He also reported flare-ups 4 to 5 time s a week 
lasting days.  These flare ups occurred with any movement of 
the left ankle joint and were solely modified, not 
alleviated, with Celebrex or Advil.  His ability to perform 
daily functions was severely limited since he could not 
continue walking, cross streets or ambulate in general.  He 
denied any surgery or treatment for his foot condition or any 
implants used.  Objective findings included a short leg 
antalgic gait with forward head posture apparent; great 
effort in walking on the left ankle; and inability to rise on 
toes or heels with standing.  Range of motion testing 
demonstrated abnormal pain, mild edema, and instability with 
weakness with tenderness in all movements of the foot.  
Eversion and inversion were restricted on the left foot.  
There were no calluses.  The medial malleolus was measured on 
the right at 90cm. and on the left 89.5cm.  The muscle 
problem involved the anterior tibial, tibiofibular ligament 
and talotibial arthrosis with joint damage, plus left ankle 
mortise damage.  There was no muscle herniation present.  
Range of motion testing revealed that the left ankle is 
affected by pain, fatigue and weakness and lack of endurance 
following repeated use.  His limitation of motion was 
markedly limited and was primarily due to pain with ankylosis 
of the subtalar joint with arthrosis plus exostosis from 
remaining loose bone fragments contributing to increased 
pain.  Eversion was not possible (normal 0-15 degrees 
lateral) and inversion (normal 0-70 degrees) was limited to 7 
degrees of medial motion.  Pain was present throughout ROM 
testing and on neutral weight bearing.  X-rays revealed 
degenerative changes, especially along the medial and 
posterior aspects of the ankle join; a small spur along the 
calcaneous at the insertion of the plantar fascia; 
degenerative osteophytes along the edge of the calcaneal 
cuboid joint; and slight deformity along the distal shaft of 
the fibula related to a healed fracture.  Irregularity and 
narrowing were seen along the medial aspect of the ankle 
joint between the edge of the medial malleolus and the medial 
aspect of the dome of the talus.  Slight irregularity was 
seen in the articular surface.  The veteran was diagnosed 
with traumatic degenerative arthritis of the left ankle with 
advanced changes in the subtalar joint.

The veteran was scheduled for an additional VA examination in 
November 2001.  The left ankle showed mild swelling over the 
lateral aspect and palpitation of the ankle demonstrated no 
tenderness. Range of motion was from 0 to 5 degrees of 
dorsiflexion and 0 to 45 of plantar flexion.  At the extremes 
of motion, he reported moderate pain.  There was no weakness, 
fatigue, and lack of endurance or instability.  
Circumferential measurement of the lower extremities was 
symmetrical and the neurovascular exam was within normal 
limits.  The examiner's diagnosis was status post fracture of 
the lateral malleolus in the left ankle, heel with mild 
degenerative arthritic changes of the left ankle and tarsal 
joint.  The November 2001 x-ray report revealed an old healed 
fracture of the distal fibula with no acute or fresh 
fracture.  Additionally, there was an element of degenerative 
arthritis, in part secondary to the post-traumatic causes.  
There was also an old chip off a plantar calcaneal spur.  The 
examiner's impression was evidence of degenerative arthritis 
involving the ankle and also the joints of the Tarsum.

During his November 2002 Board hearing the veteran asserted 
that he was trying to scheduled a fusion of his ankle in 
February of 2003.  The veteran testified that he experiences 
pain, instability and limitation of motion.  A November 2002 
statement from Dr. Mann revealed that the veteran had 
advanced arthrosis of the talonavicular joint of the left 
side.  Range of motion of the left ankle was reduced 
significantly compared to the right and x-rays demonstrated 
advanced arthrosis of the talonavicular joint on the left 
side but no abnormalities on the right foot.  Accordingly, 
the veteran underwent a triple arthrodesis in February 2003. 
Subsequent notes showed that the wounds were benign and that 
the alignment was satisfactory.  An August 2003 review of 
films by Dr. Ragsdale asserted that there were was a subtalar 
fusion and a healed distal fracture.  

Following his triple arthrodesis, the veteran was scheduled 
for a January 2004 VA examination.  The examiner related that 
the veteran underwent an arthrodesis in February 2003 and 
that since the surgery the veteran's pain had somewhat 
stabilized, but he still experiences severe pain in the 
ankles.  At the time of his examination, the veteran had also 
undergone repairs to both his knees.  The veteran related 
that he could no longer jog, play golf, hike or walk and that 
household chores caused his pain to flare up.  Objective 
findings were an antalgic gait and gross edema of the left 
ankle.  There was normal skin color and temperature; good 
dorsalis pedis and anterior tibial artery pulsation 
bilaterally; and no pain on palpitation of the surgical 
scars.  There was also normal medial and longitudinal arch 
structure in both feet.  Range of motion of the left foot 
showed active and passive pedal flexion on the left foot as 
virtually non-existent (less than 5 degrees).  Active and 
passive dorsiflexion were also virtually non-existent (less 
than 5 degrees).  The veteran complained of pain when the 
examiner attempted passive dorsi and pedal flexion of the 
left ankle.  Left ankle eversion was also less than 5 
degrees, however, the examiner was able to passively invert 
the ankle to no more than 5 degrees.  Passive 
inversion/eversion caused marked increase in the veteran's 
pain, the veteran grimaced and verbally complained of sharp 
pain with the maneuvers.  The veteran was unable to toe walk 
or heel walk on the left foot due to pain and the motion 
limiting triple arthrodesis.  The veteran reported that he 
suffered from increased pain (flare-ups) when he attempts to 
ambulate or his required to stand for any length of time.  He 
stated that flare-ups occurred once to twice a week and that 
when they occur the pain was so severe as to prohibit any 
weight bearing at all for a day or two.  The examiner could 
not estimate additional loss of motion since the veteran had 
virtually no motion in the left ankle secondary to the 
arthrodesis.  No deficits in musculature or ligamentous 
structures were found, thus no increased fatigability, 
incoordination or imbalance were anticipated.  There was no 
increased motion at the left ankle.  Motion at both ankles 
was slowed but not uncoordinated or awkward.  There was very 
significant functional loss due to his "flare-ups", 
secondary to pain. The examiner estimated that additional 
disability secondary to "flare-up" was about 50 percent, 
based on increased pain solely.  X-ray findings included 
"status post triple arthrodesis with fusion of the Talo- 
navicular, talocalcaneal and partial fusion of calcaneocuboid 
joints."  There was no evidence of acute left ankle osseous 
injury.  There were degenerative arthritic changes in the 
medial aspect of the ankle joint and a plantar calcaneal spur 
detached from the main calcaneum.  The diagnosis was "SPO 
triple arthrodesis, left ankle mortise, with residual 
ankylosis, and pain with use, all as residuals of in-service 
left ankle fractures."

Analysis

The RO rated the service connected left ankle disability as 
20 percent disabling under 38 C.F.R. § 4.71, Diagnostic Code 
5271.  This code provides a 20 percent rating for marked 
limitation of motion of the ankle.  The normal range of 
motion of the ankle is 0 to 20 degrees of dorsiflexion and 0 
to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Code 5270 provides a 30 percent rating for 
ankylosis of the ankle in plantar flexion between 30 degrees 
and 40 degrees or in dorsiflexion between 0 degrees and 10 
degrees.  A 40 percent rating is assigned for ankle ankylosis 
in plantar flexion at more than 40 degrees or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, and 
inversion or eversion deformity.  

The veteran claims that a rating in excess of 20 percent is 
warranted for the service-connected left ankle disability.  
The Board notes that the veteran underwent a left triple 
arthrodesis in February 2003 and has residual ankylosis.  
Upon VA examination in January 2004 the veteran's left ankle 
disability was manifested by active and passive dorsiflexion 
were also virtually non-existent (less than 5 degrees).  The 
overall medical evidence shows that the veteran's service-
connected left ankle disability, especially when taking into 
account flare-ups and functional loss due to pain, more 
nearly approximates a 30 percent disability under Diagnostic 
Code 5270, ankylosis of the ankle.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The medical evidence of record does not warrant the next 
higher rating 40 percent as there is no evidence that the 
service-connected left ankle disability results in ankylosis 
in plantar flexion at more than 40 degrees or in dorsiflexion 
at more than 10 degrees or with abduction, adduction, 
inversion or eversion deformity.  This is so, even when 
taking into consideration functional impairment due to pain 
and weakness.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Under the circumstances in the instant case, the Board finds 
that the evidence supports the assignment of a 30 percent 
disability evaluation for degenerative arthritis of the left 
ankle.  The preponderance of the evidence, however, is 
against the claim for a rating in excess of 30 percent; and 
the benefit-of-the doubt doctrine is inapplicable as it 
pertains to a rating in excess of 30 percent.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).



ORDER

A 30 percent disability rating is granted for degenerative 
arthritis of the left ankle, subject to the regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



